Citation Nr: 1106277	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO. 05-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder to 
include as secondary to service connected bilateral pes planus 
and residuals of a crush injury to the left fifth metatarsal 
head.

3. Entitlement to service connection for a right ankle disorder 
to include as secondary to service connected bilateral pes planus 
and residuals of a crush injury to the left fifth metatarsal 
head.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service between November 1976 and October 
1984.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 
The appeal was returned for additional development in January 
2008 and March 2010, and the case was subsequently returned to 
the Board for further appellate review.  


REMAND

A preliminary review of the record upon its return to the Board 
discloses a need for further development prior to final appellate 
review.  In this regard, in July 2010, a VA examiner found no 
evidence of an altered gait secondary to the service-connected 
foot disability which could lead to an ankle, knee, or back 
disorder.  However, the examiner failed to discuss a September 
2004 private opinion which stated that the Veteran had been 
having problems with his right ankle and right lower back since 
surgery on the left foot in January 2004.  The private provider 
opined that the Veteran had tendonitis of the right ankle caused 
by pronation and abnormal walking following the surgery.  He also 
noted mild facet syndrome of the lumbar spine.  

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place. Barr v. Nicholson, 
21 Vet. App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two. See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  In this, as the examination failed 
to address the September 2004 private opinion, an addendum 
opinion is needed.

The Board also noted that the claims file contains intermittent 
VA treatment records, but that these records have not been 
updated since 2005.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  Current and complete VA treatment records should be 
obtained.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his right 
ankle, right knee, or back since June 2009, 
the date of his BVA hearing, and to provide 
any releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  Send the Veteran's claims file to the 
examiner who performed the July 2010 VA 
examination for further review and 
comment.  (If that examiner is 
unavailable, the Veteran's claims file 
should be referred to another appropriate 
examiner for review.)  All pertinent 
documents should be reviewed, particularly 
the private September 2004 opinion.  The 
examiner should offer an opinion as to 
whether it at least as likely as not that 
(a) a right ankle disorder, (b) a right 
knee disorder and/or (c) a low back 
disorder are related to the service 
connected disabilities of the feet, 
including the 2004 left foot surgery, or 
otherwise caused or aggravated by the 
altered gait, even if it was temporary, 
caused by the service connected 
disabilities of the feet.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the onset 
of aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

